60 F.3d 841NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.
John J. GIORDANELLI, Claimant-Appellant,v.Jesse BROWN, Secretary of Veterans Affairs, Respondent-Appellee.
No. 95-7044.
United States Court of Appeals, Federal Circuit.
June 13, 1995.

Before MAYER, Circuit Judge.
ON MOTION
ORDER
MAYER, Circuit Judge.


1
We treat John J. Giordanelli's May 10, 1995 submission as a motion to voluntarily dismiss his appeal.*  The Secretary of Veterans Affairs moves to waive the requirements of Fed.  Cir. R. 27(e) and to dismiss Giordanelli's appeal for lack of jurisdiction.


2
Upon consideration thereof,

IT IS ORDERED THAT:

3
(1)  Giordanelli's motion to voluntarily dismiss his appeal is granted.


4
(2)  The Secretary's motion is moot.


5
(3)  Each side shall bear its own costs.



*
 We note that Giordanelli apparently seeks a "transfer" of his appeal to the Board of Veterans Appeals.  However, the Court of Veterans Appeals remanded his appeal to the Board of Veterans Appeals, and his case is presently before the Board